Citation Nr: 1427762	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-31 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from October 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the VA Regional Office (RO) in Wichita, Kansas.  

The case was remanded in December 2012 to obtain additional treatment records and afford the Veteran a VA examination; it was remanded again in December 2013 for an addendum medical opinion.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Bilateral hearing loss was not present during service, was not manifest within one year of discharge from service, and a currently diagnosed bilateral hearing loss disability did not develop as a result of any incident during service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in January 2009 and January 2013 regarding the type of evidence necessary to establish his claim for service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of the claim.  Pertinent VA examinations were obtained in May 2009 and January 2013; an addendum opinion from the January 2013 examiner was obtained in February 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations and opinion obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

As the Veteran has combat status and has been granted service connection for tinnitus, in-service acoustic trauma is conceded.

The Veteran's STRs include his October 1967 entrance examination that showed normal ears and reported his hearing acuity in pure tone thresholds.  The Veteran denied hearing loss in his report of medical history.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 31, 1967, the Board has converted the ASA units to ISO units as shown below (in parentheses).  The Veteran had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
0 (10)
XXXX
5 (10)
LEFT
10 (25)
15 (25)
5 (15)
XXXX
10 (15)

His discharge examination in April 1970 also showed normal ears.  The Veteran had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
XXXX
10
LEFT
5
5
5
XXXX
10

His STRs reflect no complaints of, treatment for, or diagnosis of, bilateral hearing loss.  

The Veteran was afforded a VA examination in May 2009.  A bilateral hearing loss disability as defined by VA was shown.  The Veteran denied post-service occupational noise exposure.  He reported hunting for recreation and that he wore hearing protection some of the time during that activity.  The Veteran reported having surgery on his right ear ten years earlier and that he never noticed any change in his hearing during/after that.  The examiner opined that the Veteran's hearing loss was not caused by or a result of his service.  The examiner noted that the Veteran had normal hearing sensitivity bilaterally at the time of discharge from service.  

The Veteran was afforded another VA examination in January 2013.  A bilateral hearing loss disability as defined by VA was shown.  The examiner opined that the Veteran's hearing loss was not caused by or a result of an event in military service.  The examiner noted that the Veteran's STRs showed normal hearing bilaterally at entrance and separation from service.  In reporting the Veteran's hearing acuity at entrance to service, the examiner did not convert the pure tone thresholds from ASA units to ISO units.  The examiner opined that there was no preexisting hearing loss noted at entry.  The examiner also opined that there was no significant shift in hearing sensitivity noted during the course of active duty or at separation from active duty.  The examiner noted that hearing was well within normal limits at separation from service and STRs showed no complaints of, or treatment for, hearing loss.  

An addendum opinion from the January 2013 VA examiner was obtained in February 2014, which considered the Veteran's entrance examination pure tone thresholds converted to ISO units.  The examiner opined that the Veteran did not have bilateral hearing loss that preexisted his service as thresholds up to and including 25 decibels are considered normal hearing.  The examiner opined that there was no worsening of hearing loss at the time of separation.  The examiner concluded that the Veteran's bilateral hearing loss did not have its onset during service and was not related to service.  The examiner noted that there was no evidence of hearing loss during active duty either at enlistment or separation from service.  The examiner opined that there was no indication of onset of hearing loss in the evidence.  

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is not warranted.  Although the Veteran has conceded in-service acoustic trauma and has a current diagnosis of bilateral hearing loss as defined by VA, the evidence does not support a finding of a nexus.  

Initially, although the Veteran's entrance examination shows elevated thresholds, the February 2014 examiner opined that the Veteran did not have preexisting bilateral hearing loss.  Therefore, the Board finds that the Veteran was presumed sound at entrance to service.  The evidence fails to show that the Veteran's current bilateral hearing loss disability as defined by VA is related to his in-service acoustic trauma.

No medical professional has provided any opinion indicating that the Veteran's current bilateral hearing loss is related to his in-service acoustic trauma.  The only medical opinions of record, those of the VA examiners, shows that the Veteran's bilateral hearing loss is not related to his military service.  The Board acknowledges that the absence of hearing loss in service is not a bar to service connection, and that the May 2009 examiner's opinion relied on the Veteran not having hearing loss at separation from service.  However, the January 2013 examiner opined that there was no significant shift in hearing sensitivity noted during the course of active duty or at separation from active duty; the same examiner in February 2014 opined that there was no worsening of hearing loss at the time of separation.  Therefore, while the absence of hearing loss in service is not a bar to service connection, the January 2013 examiner's opinions provided other rationale than relying on the absence of hearing loss at discharge from service.  Therefore, the Board accords the January 2013 VA examiner's opinions great probative value.  

Furthermore, to the extent that the Veteran's statements have indicated a continuity of symptomatology, as discussed above, his STRs weigh against a finding of hearing loss since service.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertions of events over three decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a claimant's testimony simply because the claimant is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Therefore, the evidence does not support a finding that the Veteran's bilateral hearing loss began in service.  

The first contemporaneous evidence of bilateral hearing loss complaints was in 2008 when the Veteran filed his claim, and the first evidence confirming bilateral hearing loss is the May 2009 VA examination.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of bilateral hearing loss complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of bilateral hearing loss is itself evidence which tends to show that bilateral hearing loss did not have its onset in service or for many years thereafter.  

The claims folder contains no competent and probative evidence of bilateral hearing loss being associated with the Veteran's active duty.  No medical professional has provided any such opinion to that effect.  Without competent and probative evidence of an association between bilateral hearing loss and his active duty, service connection for bilateral hearing loss is not warranted.

Furthermore, as the evidence fails to show that bilateral hearing loss was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  As discussed above, the earliest evidence confirming bilateral hearing loss was in 2009, over three decades after service.

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as sensorineural hearing loss is a chronic disease as per 38 C.F.R. § 3.309.  The fact that evidence did not show bilateral hearing loss until over three decades after the Veteran was discharged from service weighs against a finding of a continuity of symptomatology as already set forth above.  In this case, the contemporaneous records weigh against any finding of a continuity of symptomatology since service.  See Curry at 68.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of bilateral hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between bilateral hearing loss and the Veteran's active duty, service connection for bilateral hearing loss is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


